Per Curiam.
Respondent recovered judgment against appellant in the sum of $30, the stipulated value of a steer and a heifer, killed by one of appellant’s trains on its logging road in Cowlitz county. The theory of the appellant is that it is not a railroad, within the meaning of the act of 1903, requiring railroad companies to fence along the right of way, and attempts to raise that question on its appeal to- this court.
The constitution, art. 4, § 4, excepts appellate jurisdiction in this court in all civil actions for the recovery of money only, when the original amount in controversy does not exceed the sum of $200, “unless the action involves the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute.” The, judgment demanded in the complaint was $30. The case falls clearly within the constitutional ex*70ception, and not being within any of the provisos, this court is without jurisdiction to hear the appeal, and the same is dismissed.